EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Chin Kim on 6/6/22.

The application has been amended as follows: 

Claim 5:
Line 7: “a first alpha link outer diameter” has been replaced with --the first alpha link outer diameter--

Claim 13:
Line 1: “of claim 12” has been replaced with --of claim 1--




Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record does not disclose or fairly teach the combination of elements of the claimed invention. Specifically, the prior art does not disclose a compact nesting grille comprising a plurality of alpha links each having first and second alpha link grommets coupled by an alpha link body, a plurality of beta links, and a cross member coupled to the alpha and beta links, the first and second alpha link grommets each having an opening with a major portion and a minor portion having a smaller radius than the major portion, a first alpha link grommet axis intersecting the center points of the major and minor portions of the first alpha link grommet, a second alpha link grommet axis intersecting center points of the major and minor portions of the second alpha link grommet, and an alpha link axis extending through a center point of the first alpha link grommet and a center point of the second alpha link grommet, wherein an angle between the alpha link axis and the first alpha link grommet axis is less than 5° and an angle between the alpha link axis and the second alpha link grommet axis is 40°-60°, and the center points of the first and second alpha link grommets are spaced from and positioned on opposite sides of a midline of the alpha link body, in combination with the other elements recited in the claims. At least Lee (US 6240997) discloses a compact nesting grille comprising a plurality of alpha links and beta links and a cross-member, but Lee does not disclose that the grommets of the alpha links are spaced from the midline of the alpha link body, or major and minor portions formed by the alpha link grommets. At least Benjamin (US 3066549) discloses a link assembly including first and second grommets having major and minor portions, but Benjamin does not disclose the angle between the axes of the alpha link grommets and the alpha link axis required by the claims. At least Miller (US 2014/0053991) discloses a nesting link assembly having an alpha link body midline with connection elements having center points positioned on opposite sides of the alpha link body midline, but Miller fails to disclose grommets on the alpha link. None of the prior art discloses all of the elements of the claimed invention, and one having ordinary skill in the art would not have been motivated to have combined the prior art to arrive at the invention as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABE L MASSAD whose telephone number is (571)272-6292. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABE MASSAD/Examiner, Art Unit 3634                                                                                                                                                                                                        

/DANIEL P CAHN/Supervisory Patent Examiner, Art Unit 3634